DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2012-76250 (cited on IDS filed 5/29/19; citations relate to the filed English translation) in view of Tallarida (USPN 6527754) and Katashi (USPN 3363040).
 	Regarding claim 1, JP2012-76250  teaches:  A method for insert molding a shielding plate (JP2012-76250: bottom plate 41) into a housing portion of an access port (JP2012-76250: paras. 0029-0034; figs 4 and 7-9), the housing portion (JP2012-76250 : base 30) forming a reservoir (JP2012-76250: injection chamber 17) for receiving fluid, the reservoir having a central axis, the housing portion comprising an open end in which a septum is arranged, 5an exit passage, and a wall, the shielding plate comprising a lower side and a circular portion having a periphery, an annular region of the shielding plate (JP2012-76250: bottom plate 41 comprises a lower side, a circular portion having a periphery, and an annular region; figs 4 and 7-9), the method comprising the steps of: 
 	positioning the shielding plate on a first corepin (JP2012-76250 : support convex portion 73; figs 4 and 7-9) of a mold tool having a cavity (JP2012-76250 : figs 4 and 7-9);  and
 	injecting plastic into the cavity so as to fill the cavity (JP2012-76250 : figs 4 and 7-9), wherein 
	the lower side and the periphery of the shielding plate are embedded into the 15housing portion (JP2012-76250 : figs 4 and 7-9), and 
 	the annular region of the shielding plate is embedded on all of its sides into the housing portion (JP2012-76250 : figs 4 and 7-9). 

 	JP2012-76250 does not teach the annular region of the shielding plate having a bent portion with an axially extending portion; the step of clamping the shielding plate between the first corepin and a second corepin of the mold tool; the step of retracting the second corepin to create a void and subsequently injecting more plastic so as to fill the void; and the bent portion is embedded on all of its sides into the housing portion.

 	Regarding the annular region of the shielding plate having a bent portion with an axially extending portion and being embedded on all of its sides into the housing portion, Tallarida teach an access port having a shielding plate an embedded bent portion with an axially extending portion, wherein the bent portion reduces coagulation and turbulence of the blood and medication within the reservoir (col 5:33-40; figs 1a,3A, and 3D).  Since JP2012-76250 and Tallarida are analogous with respect to an access port having a shielding port with an axial portion embedded within a housing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the bent portion of Tallarida into the shielding plate of JP2012-76250 in order to reduce coagulation and turbulence of the blood and medication within the reservoir. 
 	Regarding the step of clamping the shielding plate between the first corepin and a second corepin of the mold tool, and the step of retracting the second corepin to create a void and subsequently injecting more plastic so as to fill the void, Katashi teaches insert molding a housing about the lower surface and peripheral edge of an insert by using an injection molding having a male mold part/first corepin and pin 14/second corepin to clamp the insert within the mold, wherein the pin 14/second corepin is retracted to allow the injected plastic to fill the void of the restracted pin/second corepin (col 2:39-68; figs 1-3 and 5-6).  Since JP2012-76250 and Katashi are analogous with respect to insert molding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the retractable pin 14/second corepin of Katashi into the mold of JP2012-76250 in order to better position the bottom plate/shielding plate within the mold.

 	Regarding claim 2, JP2012-76250 teaches a metallic shielding plate (para. 0027).
 	Regarding claim 3, such is taught by the above combination since Tallarida teaches a bent portion formed all around the annular region (figs 2A and 2B of Tallarida).
 	Regarding claim 4, such is taught by the above combination since Tallarida teaches a bent portion having one extension extending from a portion of the annular region (figs 2A and 2B of Tallarida) and JP2012-76250 teaches the periphery of the annular region of the bottom plate/shielding plate being embedded in the housing (figs 4 and 7-9).
 	Regarding claims 5-8, the specific design of the at least one extension is a mere obvious matter of choice dependent on the desired final product .  Since the claimed designs are well-known in the insert molding art for its anchoring, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the designs into the at least one extensions of JP2012-76250 (modified) in order to ensure the anchoring of the plate to the housing.
 	Regarding claim 9, the specific design of the reservoir is a mere obvious matter of choice dependent on the desired final product .  Since the claimed design of the reservoir is well-known in the access port art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed design into the recess of JP2012-76250 (modified) in order to direct a syringe toward the bottom of the reservoir.  
 	Regarding claim 10, the specific design of the circular portion of the shielding plate is a mere obvious matter of choice dependent on the desired final product .  Since the claimed design of the circular portion is well-known in the access port art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed design into the bottom plate of JP2012-76250 (modified) in order to direct a syringe toward the bottom of the reservoir and pool the injected medication.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP2441490 (cited on IDS filed 8/29/18) teaches a reservoir having a slanted wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744